Citation Nr: 1522671
Decision Date: 05/28/15	Archive Date: 07/07/15

DOCKET NO. 14-07 496	)        DATE  MAY 28 2015

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea and/or restless leg syndrome, to include as secondary to service-connected disabilities.

REPRESENTATION 

Veteran represented by:      Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to September 1978. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Indianapolis, Indiana.

In August 2014, the Board remanded the case to the Appeals Management Center (AMC) for further development. The case has since been returned to the Board for appellate review.

In January 2010, the Veteran submitted a claim for "sleep disturbances." VA and private treatment notes include complaints, treatment, and diagnoses of sleep disturbances, including sleep apnea and restless leg syndrome. As noted above, in August 2014, the Board remanded the issue of entitlement to service connection for sleep apnea to the AMC for further development, to include affording the Veteran a VA sleep apnea examination. However, the Veteran's complaints of restless leg syndrome and tremors were not addressed. Therefore, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case. A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

-2-

REMAND

In his In the March 2014 VA Form 8, Certification of Appeal, the Decision Review Officer (DRO) noted that the Veteran had requested a Board videoconference hearing in connection with his claim for service connection for a sleep disorder. It does not appear that any action has been taken to schedule the Veteran for his requested hearing. Nor has the Veteran withdrawn this request. A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See 38 C.F.R. §§ 20.700,20,703, 20.704 (2014). In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary to afford him his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing in accordance with his request. Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

-3-

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

-4-



